Title: To Thomas Jefferson from André Limozin, 13 February 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 13 Feb. 1787. TJ’s two letters of 8 and 11 Feb. have duly come to hand, the first by “Colo. Franks and Mr. Bannister, who are still waiting for a Fair wind to Sett of on board the Packet bound for New York.” On receipt of the second he waited on “Mr. De Sionville Captn. of the Packet Le Courier de l’Europe,” who remembered only a small box “containing Plants, which he delivered to Mr. Berard in Lorient, but unhappily he could not recollect by whom that Box was Shippd in New York, neither to whom it was directed for in France”; he could only recall that it contained plants. Since Short will be in Paris during TJ’s absence, Limozin will continue to address his letters there.
